 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for City of West Sacramento;
     West Sacramento Police Department;
 6   Jason M. Winger; David M. Stallions;
     Michael Duggins; Kenneth E. Fellows;
 7   Carl J. Crouch; Eric M. Palmer;
     Matthew S. Luiz; Louis Cameron;
 8   David Delaini
 9
10                             UNITED STATES DISTRICT COURT
11                            EASTERN DISTRICT OF CALIFORNIA
12   Sonny Martinez; Jessica Martinez, individually)   Case No.: 2:16-CV-02566-TLN-EFB
     and as the mother and Guardian Ad Litem for )
13   minors VJM, GRM, ARM, and EVM; and            )
     Joann Ramirez,                                )
14                                                 )
                     Plaintiffs,                   )
15                                                 )
             vs.                                   )   ORDER RE WEST SACRAMENTO
16                                                 )   DEFENDANTS’ EX PARTE
     City of West Sacramento; West Sacramento )        APPLICATION FOR EXTENSION OF
17   Police Department; Jason M. Winger; David )       TIME
     M. Stallions; Michael Duggins; Kenneth E.     )
18   Fellows; Carl J. Crouch; Eric M. Palmer;      )
     Matthew S. Luiz; Louis Cameron; David         )
19   Delaini; West Sacramento Doe 1 through 25; )      FAC filed:                   2/7/19
     City of Stockton; Stockton Police Department; )   Current response due:        2/21/19
20   Dan T. Zwicky; Stockton Doe 26 through 50; )      Requested new response time: 3/14/19
     Yolo County; Yolo County District Attorney; )
21   Attorney Robert A. Gorman; Attorney Ryan J. )
     Couzens; Doe 51 through 75; Rafael            )
22   Altamirano; Doe 76 through 100,               )
                                                   )
23                   Defendants.                   )
24
25
26
27
28

     WEST SACRAMENTO DEFENDANTS’ EX PARTE APPLICATION FOR AN INITIAL EXTENSION OF
     TIME TO RESPOND TO FIRST AMENDED COMPLAINT; DECLARATION OF AMANDA L.
     MCDERMOTT IN SUPPORT THEREOF; ORDER                                    Page 1
 1                                               ORDER

 2          Having reviewed and considered the West Sacramento Defendants’ Ex Parte Application

 3   and Plaintiffs’ Opposition thereto, the Court finds good cause to GRANT the application. The

 4   Court notes with disapproval defense counsel’s apparent failure to follow through on various

 5   proposed stipulations with Plaintiffs’ counsel. However, the Court does not find the extension is

 6   being sought for an improper purpose. Moreover, the procedural posture of the case and the

 7   interest of judicial economy provide good cause for the requested extension.

 8          IT IS HEREBY ORDERED THAT the West Sacramento Defendants shall have an

 9   extension of twenty-one (21) days from the present deadline of February 21, 2019, to respond to

10   Plaintiffs’ First Amended Complaint. Based thereon, the West Sacramento Defendants shall

11   submit their responsive pleading not later than March 14, 2019.

12          IT IS SO ORDERED.

13   Dated: February 28, 2019

14
15
16                                      Troy L. Nunley
                                        United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     WEST SACRAMENTO DEFENDANTS’ EX PARTE APPLICATION FOR AN INITIAL EXTENSION OF
     TIME TO RESPOND TO FIRST AMENDED COMPLAINT; DECLARATION OF AMANDA L.
     MCDERMOTT IN SUPPORT THEREOF; ORDER                                    Page 2
